COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
JIMMY LEE SWEED,
                                                §
                              Appellant,                          No. 08-16-00047-CV
                                                §
V.                                                                   Appeal from the
                                                §
JAY L. NYE, JAIME ESPARZA,                                         243rd District Court
DISTRICT ATTORNEY OF EL PASO                    §
COUTY, TEXAS, EL PASO                                           of El Paso County, Texas
DISTRICT ATTORNEY’S OFFICE,                     §
THE STATE OF TEXAS, AND THE                                         (TC# 2005-5667)
ATTORNEY GENERAL OFFICE OF                      §
THE STATE OF TEXAS,
                                                §
                              Appellees.
                                                §

                                MEMORANDUM OPINION

       This appeal is before us to determine whether we have jurisdiction.          Finding that

Appellant, Jimmy Lee Sweed, did not timely file his notice of appeal, we dismiss the appeal for

want of jurisdiction.

       A civil appeal is perfected when the notice of appeal is timely filed. TEX.R.APP.P. 25.1,

26.1; see Restrepo v. First National Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238

(Tex.App.--El Paso 1995, no writ). If the notice of appeal is untimely, the appellate court lacks

jurisdiction and must dismiss the case.     See Charette v. Fitzgerald, 213 S.W.3d 505, 509

(Tex.App.--Houston [14th Dist.] 2006, no pet.). In an ordinary civil case, the notice of appeal
must be filed within 30 days after the judgment or appealable order is signed or within 90 days if

any party timely files a motion for new trial, motion to modify the judgment, motion to reinstate

under TEX.R.CIV.P. 165a, or makes a request for findings of fact and conclusions of law.

TEX.R.APP.P. 26.1(a). The appellate court may extend the time to file the notice of appeal if,

within fifteen days after the deadline passes, the appellant files (1) the notice of appeal in the trial

court and (2) a motion for extension of time complying with Rule 10.5(b). TEX.R.APP.P. 26.3;

see TEX.R.APP.P. 10.5(b); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

        The trial court entered its order dismissing the case on March 25, 2013, but Sweed did

not file his notice of appeal until March 18, 2016, more than three years after the due date.

Because Sweed failed to timely file the notice of appeal, we dismiss the appeal for want of

jurisdiction.



April 13, 2016
                                                YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 -2-